OPINION
MORRISON, Judge.
This is an appeal from 'an order revoking probation.
The motion to revoke relied upon the violation of terms of his conditions of probation ; to wit:
“(7) Remain within the confines of the State of Texas during the term of *490his probation except by written permission of the probation officer of this court, if granted, shall be filed with the clerk of this court * * ”
“(9) * * * Make restitution as and when directed by the probation officer * * * ”
While (9) has been held to be an unauthorized delegation of authority in Cox v. State, Tex.Cr.App., 445 S.W.2d 200, appellant testified and admitted going to several states and to Canada without securing the permission set forth in condition (7) above. See Miller v. State, 168 Tex.Cr.R. 570, 330 S.W.2d 466.
.The order of revocation is affirmed.